UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 19, 2012 AOXING PHARMACEUTICAL COMPANY, INC. (Exact name of registrant as specified in its charter) Florida 0-24185 65-0636168 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 444 Washington Blvd., Suite 3338, Jersey City, New Jersey 07310 (Address of Principal Executive Office) (Zip Code) (646) 367 1747 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Change in Registrant’s Certifying Accountant On March 19, 2012 Aoxing Pharmaceutical Company, Inc. dismissed Paritz & Company, P.A. from its position as the principal independent accountant for Aoxing Pharmaceutical Company.The dismissal was approved by the Audit Committee of the Board of Directors. The audit reports of Paritz & Company, P.A. on Aoxing Pharmaceutical Company’s financial statements for each of the past two fiscal years did not contain an adverse opinion or disclaimer of opinion or qualification or modification.Paritz & Company, P.A. did not, during the applicable periods, advise Aoxing Pharmaceutical Company of any of the enumerated items described in Item 304(a)(1)(v) of Regulation S-K. Aoxing Pharmaceutical Company and Paritz & Company, P.A. have not, during Aoxing Pharmaceutical Company’s two most recent fiscal years or any subsequent period through the date of dismissal, had any disagreement on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement, if not resolved to Paritz & Company, P.A.’s satisfaction, would have caused Paritz & Company, P.A. to make reference to the subject matter of the disagreement in connection with its reports. Aoxing Pharmaceutical Company has requested Paritz & Company, P.A. to furnish a letter addressed to the Securities Exchange Commission stating whether or not Paritz & Company, P.A. agrees with the statements in this Form 8-K.A copy of the letter is filed as an exhibit to this 8-K. On March 20, 2012 Aoxing Pharmaceutical Company retained the firm of BDO China Dahua CPA Co., Ltd.to audit Aoxing Pharmaceutical Company’ financial statements for the year ended June 30, 2012.At no time during the two most recent fiscal years and the subsequent interim period through March 19, 2012, the date of the engagement, did Aoxing Pharmaceutical Company consult with BDO China Dahua CPA Co., Ltd. regarding any matter of the sort described above with reference to Paritz & Company, P.A., any issue relating to the financial statements of Aoxing Pharmaceutical Company, or the type of audit opinion that might be rendered for Aoxing Pharmaceutical Company. Item 9.01Financial Statements and Exhibits Exhibits Letter from Paritz & Company, P.A. dated March 21, 2012 Press release dated March 22, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Aoxing Pharmaceutical Company, Inc. Date:March 22, 2012 By: /s/ Zhenjiang Yue Zhenjiang Yue, Chief Executive Officer
